Gary, J. This is an attempt by the appellant to avoid by another bill in chancery the effect of a former suit to which he was a party, served with process, and which he neglected. Probably we should find little difficulty in showing that the decree dismissing- the bill is right, if the question were before us; but no errors being assigned upon the record, although the appellees call attention in their brief to the omission, and the appellant files a reply, we can only dismiss the appeal without costs. Waixel v. Harrison, 35 Ill. App. 571. Appeal dismissed. Judge Shepard takes no part in this case.